 
EXHIBIT 10.1


SUMMARY OF 2010 ANNUAL INCENTIVE AND PROFIT SHARING PLANS


2010 Annual Incentive Plan


Under the 2010 Annual Incentive Plan (the “Annual Incentive Plan”), the
Company’s director-level team members, officers and named executive officers can
earn annual incentive cash compensation based upon performance against
pre-established financial targets.  The financial targets include threshold,
target and maximum level bonus objectives for the executive officers.  The
amount of the award of any cash bonuses under the Annual Incentive Plan for
fiscal 2010 performance will be based on our achievement of specified results
with respect to corporate operating income and revenue targets for fiscal 2010.


If the threshold, target or maximum performance objectives are met, participants
will receive a bonus payment under the Annual Incentive Plan, with the specific
amount that such participant receives dependent on company performance and, for
certain named executive officers, business unit performance.  However, a
business unit performance payment will only be made if both corporate operating
income and revenue targets are achieved.


The amount that could be received by our President and Chief Executive Officer
under the Annual Incentive Plan ranges from 0% (assuming the threshold
objectives were not met) and 60% of base salary, with a target bonus amount of
50% of base salary.  For each of the other named executive officers, the amount
such officers could receive under the Annual Incentive Plan ranges from 0% to
48% of base salary, with a target bonus amount of 40% of base salary.


The financial targets and weightings relevant to the cash incentive
determination for fiscal 2010 for each of the named executive officers will be
as follows:
 
Name
 
Title
 
Financial Targets
Harry R. Rittenour
 
President and Chief
 
Company Operating Income(50%)
   
Executive Officer
 
Company Revenue (50%)
         
John H. Lowry, III
 
Vice President, Chief
 
Company Operating Income(50%)
   
Financial Officer
 
Company Revenue (50%)
         
Paul J. Eckhoff
 
Senior Vice President
 
Company Operating Income(20%)
   
Commercial Products
 
Company Revenue (20%)
   
Business Unit
 
CBU Revenue (60%)
         
Mark S. Hoefing
 
Senior Vice President
 
Company Operating Income(20%)
   
Industrial Business
 
Company Revenue (20%)
   
Unit
 
IBU Revenue (60%)

 
After completion of fiscal 2010, the Management Development, Compensation and
Stock Option Committee (the “Committee”) will determine the extent to which the
specified goals relating to the financial targets have been achieved and will
determine the actual amounts to be paid.
 
 

--------------------------------------------------------------------------------




The Committee reserves the right, in its sole and absolute discretion, to change
the eligibility for participation under the Annual Incentive Plan, to revise,
eliminate or otherwise modify any performance targets, to modify any
participant’s target bonus, or otherwise to increase, decrease or eliminate any
incentive payouts to any participant under the Annual Incentive Plan, regardless
of the level of performance targets that have been achieved, including to
provide for no incentive payout to a participant even though one or more
performance targets have been achieved.


Participating team members under the Annual Incentive Plan must be employed on
or before December 31, 2009 in order to be eligible.  Those hired between July
1, 2009 and December 31, 2009 will receive a pro-rata portion of their
individual participation level.  Participating team members must be employed by
the Company at the date of the payment in fiscal 2011.


2010 Profit Sharing Plan


Under the 2010 Profit Sharing Plan (the “Profit Sharing Plan”), most of the
Company’s team members below the director level can earn a profit sharing cash
payment based upon pre-established financial targets.  The financial targets
include threshold, target and maximum level bonus objectives for team
members.  The amount of the award of any cash bonuses under the Profit Sharing
Plan for fiscal 2010 performance will be based on our achievement of specified
results with respect to corporate operating income targets for fiscal 2010.


Team member participation levels are stated as a percentage of base
salary.  There is a cap on the amount of the bonus that could be earned.  The
profit sharing pool will be distributed pro rata according to each team member’s
predetermined participation level.


After completion of fiscal 2010, the Committee will determine the extent to
which the specified goals relating to the financial targets have been achieved
and will determine the actual amounts to be paid.


The Committee reserves the right, in its sole and absolute discretion, to change
the eligibility for participation under the Profit Sharing Plan, to revise,
eliminate or otherwise modify any performance targets, to modify any
participant’s target bonus, or otherwise to increase, decrease or eliminate any
incentive payouts to any participant under the Profit Sharing Plan, regardless
of the level of performance targets that have been achieved, including to
provide for no incentive payout to a participant even though one or more
performance targets have been achieved.


Participating team members under the Profit Sharing Plan must be employed on or
before December 31, 2009 in order to be eligible.  Those hired between July 1,
2009 and December 31, 2009 will receive a pro-rata portion of their individual
participation level.  Participating team members must be employed by the Company
at the date of the payment in fiscal 2011.
 
 

--------------------------------------------------------------------------------
